84860: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20863: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84860


Short Caption:IN RE: DISCIPLINE OF DOUGLAS C. CRAWFORDCourt:Supreme Court


Related Case(s):49333, 51724, 60508, 65284


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice SilverPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						Shain G. Manuele
							(State Bar of Nevada/Las Vegas)
						


RespondentDouglas C. CrawfordRob W. Bare





Docket Entries


DateTypeDescriptionPending?Document


06/14/2022Filing FeeFiling Fee Waived. Bar Matter/Bar Discipline. (SC).


06/14/2022Petition/BarFiled Petition for Temporary Suspension of Attorney. (SC).


06/14/2022Petition/BarFiled Douglas C. Crawford, Esq.'s Response to the State Bar of Nevada's Petition for Temporary Suspension of Attorney and Petition to be Placed on Disability Inactive Status Pending Competency Hearing Pursuant to SCR 117(3). (SC).


06/23/2022Petition/BarFiled Douglas C. Crawford, Esq.'s Supplement to His Response to the State Bar of Nevada's Petition for Temporary Suspension of Attorney and Petition to be Placed on Disability Inactive Status Pending Competency Hearing Pursuant to SCR 117(3). (SC).


06/24/2022MotionFiled State Bar of Nevada's Opposition to Douglas C. Crawford's Petition to be Placed on Disability Inactive Status Pending Competency Hearing Pursuant to SCR 117(3). (SC).


06/30/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


07/01/2022Order/Dispositional BarFiled Order Granting Petition for Temporary Suspension and Restriction on Access to Client Funds. "Accordingly, attorney Douglas C. Crawford is temporarily suspended from the practice of law, pending the resolution of formal disciplinary proceedings against him.  In addition, pursuant to SCR 102(4)(c), we impose the following conditions on Crawford's handling of funds entrusted to him:  Crawford is prohibited from making withdrawals from accounts in which he is currently holding any client funds, except upon written approval of bar counsel. The State Bar shall immediately serve Crawford with a copy of this order.  Such service may be accomplished by personal service, certified mail, delivery to a person of suitable age at Crawford's place of employment or residence, or by publication.  When served on either Crawford or a depository in which he maintains any accounts holding client funds, this order shall constitute an injunction against withdrawal of the proceeds except in accordance with the terms of this order." fn1 [The Honorable Abbi Silver, Justice, voluntarily recused herself from participating in this matter.  This is our final disposition of this matter.  Any new proceedings shall be docketed under a new docket number.] En Banc. (SC).22-20863




07/11/2022MotionFiled Respondent's Response to Order. (SC)22-21698




07/26/2022RemittiturIssued Remittitur. {SC}22-23524




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View